Berry, J.
(dissenting). With a great deal of respect for the thoughtful analysis in the majority decision, I am compelled to dissent.
Chief Justice Hennessey wrote in McIntyre v. Associates Fin. Servs. Co. of Mass., 367 Mass. 708, 712 (1975):
“It has been said, in substance, that three factors should be considered in determining whether a new rule is to be retroactive, viz.: (1) whether a new principle has been established whose resolution was not clearly foreshadowed, (2) whether retroactive application will further the rule, and (3) whether inequitable results, or injustice or hardships, will be avoided by a holding of nonretroactivity. Chevron Oil Co. v. Huson, 404 U.S. 97, 106-107 (1971). See also Linkletter v. Walker, 381 U.S. 618, 628 (1965).”
I believe that retroactive application in this case fails under two of these factors: to vacate the decrees in this case will not further the rule of right to counsel in an adoption proceeding involving the termination of a biological parent’s rights as announced in Adoption of Meaghan, 461 Mass. 1006 (2012), because that right to counsel will be applied prospectively. Thus, retroactive application in this case does not “further the rule.” McIntyre, supra. In addition, to vacate the decrees in this case will yield an inequitable result, will be an injustice to the mother, stepfather, and children who have melded in a new life together, and will bring the hardship of an unnecessary retrial. Ibid.
*295“Traditionally, exceptions to the general rule of retroactivity have arisen when judicial rulings have altered rights in Massachusetts contract and property law where issues of reliance might impose hardship on unsuspecting parties.” MacCormack v. Boston Edison Co., 423 Mass. 652, 657 (1996). In this case, the rights adjudicated and the resulting decrees should be viewed as such an exception in order to avoid “impos[ing] hardship on unsuspecting parties,” just as, and indeed beyond, that which might arise out of contract and property issues. On this point, I am dubious of the majority’s conclusion that the father did not waive his right to counsel because he did not know of the right,1 leaving the judge and the family petitioners unsuspecting of the issue. There are “rare exceptions” to full retroactivity. This case is one, I believe. Hence, I dissent.

The majority states that the “record does not show the father’s awareness of his right to counsel,” and therefore there could not be a waiver. Ante at 293.